Citation Nr: 1415810	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-28 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 2001 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006; a statement of the case was issued in July 2007; and a substantive appeal was received in September 2007.

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the veteran's claims folder.

The Veteran also appealed the issues of entitlement to service connection for bilateral hip pain, and entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  However, the Veteran withdrew these issues at his September 2011 Board hearing.  Consequently, the issues are not before the Board.

The Board also notes that the Veteran's September 2007 substantive appeal did not include the issues of an increased rating for a residual scar, right forearm; and an increased rating for bilateral hearing loss.  Consequently, the issues are not before the Board.

By rating decision in January 2011, the RO denied the Veteran's claim for service connection for pancolitis. 

In November 2011, the Board denied entitlement to service connection for bleeding ears and a higher initial rating for chronic maxillary sinusitis.  In addition, the Board granted entitlement to service connection for tension headaches, excessive daytime somnolence and hypersomnia, and a higher initial rating for degenerative changes at L5-S1.  Finally, the Board remanded the issues of entitlement to service connection for rectal bleeding (to include Crohn's disease), for bilateral ankle sprains, for a right shoulder disability and for a bilateral knee disability.  

In a March 2012 rating decision, the RO granted service connection for left and right ankle sprains.  In December 2013, the RO granted service connection for Crohn's disease.  In January 2014, the RO decided that there had been clear and unmistakable error in the December 2013 rating decision with regard to the effective date assigned for entitlement to service connection for Crohn's disease.  In deciding this issue, the RO granted an earlier effective date for the issue of Crohn's disease (previously addressed as rectal bleeding and pancolitis).  As these are all grants in full of the benefits on appeal, these issues are no longer before the Board.

The remaining issues remanded in November 2011 are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral knee and right shoulder disorders that are related to service.  

In its November 2011 remand, the Board found that Veteran should be provided with a VA examination to determine whether the Veteran had right shoulder or bilateral knee disorders that were related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran was provided with a VA examination in March 2012.  With regard to his right shoulder, the examiner found that there was no evidence on examination that the Veteran had a current right shoulder disability.  However, the examiner had also noted a diagnosis of slight acromioclavicular (ACL) joint degenerative disease.  The examiner did not provide an opinion with regard to whether this disorder is related to service.  On remand, an opinion should be obtained with regard to these issues.

In terms of the Veteran's claimed bilateral knee disorder, the examiner noted a diagnosis of psoriatic arthritis; however, there was no evidence of psoriatic plaque on X-ray.  As such, while the Veteran had no psoriatic arthritis at the VA examination, the examiner should determine whether the Veteran has had a diagnosis at any time over the appeals period.  If a diagnosis is determined, the examiner should provide an opinion as to whether it is related to service.  In addition, the Veteran submitted a statement received by VA in October 2012 reflecting that he had surgery on his knee.  VA medical records reflect that the Veteran had arthroscopic surgery on his right knee in September 2012 and his left knee in May 2013.  See September 2012 and May 2013 Virtual VA medical records.  The most recent VA examination provided to the Veteran was in March 2012, prior to both of these surgeries.  On remand, the examiner should determine whether the Veteran's meniscal tears are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any right shoulder or bilateral knee disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand, and any records contained in Virtual VA or VBMS, must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disorder (including slight ACL degenerative joint disease diagnosed at the March 2012 VA examination) or his bilateral knee disorder (including any diagnosis of psoriatic arthritis since June 2005 or his meniscal tears repaired by surgeries on his right knee in September 2012 and his left knee in May 2013) were caused by or are etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
`
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



